DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-11 in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “…, optionally wherein the fibres are one or more of: carbon fibre, glass fibre, an aramid, or a mixture thereof.”
The use of the term optionally fails to particularly point out and distinctly claim the subject matter, and it is unknown as to what the applicant considers the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moselage III (US PGPUB 2013/0129507 A1).

Regarding claim 1, Moselage III discloses a multi-layer article comprising: a braid (weave piles) extending along a first axis [0082], wherein the braid is folded over itself to form a first layer and a second layer ([0080], Fig. 17); and a wrapper laid (1610) over the first layer of the braid and extending circumferentially around the first axis (Fig. 18 shows the wrapper being disposed around the circumference of the first axis), wherein the wrapper defines an edge of the first layer about which the braid is folded [0080]).

Regarding claim 2, Moselage III discloses all of claim 1 as above, wherein the wrapper comprises one or more unidirectional tows (unidirectional piles [0082]) wrapper circumferentially around the first layer ([0080], the layers of composite material have been folded over to form a closed section) and/or wherein the wrapper comprises a fabric wrapped circumferentially around the first layer (Fig. 18).

Regarding claim 3, Moselage III discloses all of claim 1 as above, wherein the wrapper provides hoop tension around the first layer of braid to fix the edge position along the first axis ([0086]-[0087], [0080])

Regarding claim 4, Moselage III discloses all of claim 1 as above, wherein the braid is formed from high strength fibres suitable for aeronautical applications ([0176]-[0178]), optionally wherein the fibres are one or more of: carbon fibre, glass fibre, an aramid, or a mixture thereof.

Regarding claim 5, Moselage III discloses all of claim 1 as above, wherein the braid is a uniaxial braid, a bi-axial braid, a tri-axial braid, or an interlock braid ([0082]).

Regarding claim 6, Moselage III discloses all of claim 1 as above, the edge is a first edge and he wrapper is a first wrapper, wherein the wrapper extends a first axial length from the first edge, the multi-layer braided article further comprising: a second braid on top of the first braid and extending along the first axis, wherein the second braid is folded over itself to form a first layer and a second layer ([0080], 1700 discloses and shows that the weaves are folded over, and additionally show that the end product is conical shaped a claimed, and would require at least one layer of the weave to be shorter than the other to create said wedge shape as shown in Fig. 17), and a second wrapper laid over the first layer of the second braid and extending circumferentially around the second braid (Fig. 18 shows the cross section of the blade root shows multiple wrappers and multiple braid) ; wherein the second wrapper defines a second edge, that is located at the same axial location as the first edge about which the second braid is folded (Fig. 17, [0080]), wherein the second wrapper extends a second axial length that is less than the first axial length; and wherein the first layer of the second braid extends from the second edge by a length that is greater than the first axial length ([0080], 1700 discloses and shows that the weaves are folded over, and additionally show that the end product is conical shaped a claimed, and would require at least one layer of the weave to be shorter than the other to create said wedge shape as shown in Fig. 17); and wherein the first layer of the second braid extends from the second edge by a length that is greater than the first axial length, such that the first and second braid form a conical portion of the multi-layer braided article ([0080], 1700 discloses and shows that the weaves are folded over, and additionally show that the end product is conical shaped a claimed, and would require at least one layer of the weave to be shorter than the other to create said wedge shape as shown in Fig. 17).

Regarding claim 10, Moselage III discloses all of claim 6 as above, wherein the braids have been formed into a fibre-reinforced composite multi-layer braided article (Fig. 4); and a sleeve (210) having an inner diameter (Fig. 4, shows the collet 210 or sleeve), wherein the sleeve extends around the fibre-reinforced composite multi-layer braided article and abuts the conical portion (210 is described as a collet and allows for the collet to hold the root without using fasteners), wherein the inner diameter is smaller than an outer diameter of the conical portion such that the sleeve cannot move along the fibre-reinforced-composite multi-layer braided article past the conical section ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moselage III.
Regarding claim 11, Moselage discloses a propeller (106, 108, 110, 112): comprising a hub (112); and a plurality of aircraft blades (106, 108, 110) connected to the hub, (Fig. 1) wherein each aircraft blade is an aircraft blade according to claim 10 as above; and wherein each sleeve of each aircraft blade forms part of the connection between the hub and the respective multi-layer braided article (Fig. 2). 
However, Moselage III does not explicitly declare the sleeve or collet (210) as being metallic.
Moselage III does however, explain in [0141] that the spar and other parts of the blade may comprises of at least one of a metal, a metal alloy, aluminum, titanium, steel, and other suitable materials in place or in addition to the use of composite materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the collet (210) of Moselage III to be a metal, and one of ordinary skill would appreciate metal is a suitable material for other parts of the blade as explained by Moselage III [0141].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moselage III in view of Amat (US Patent 11,090,880 B2, PGPUB date 11/08/2018).

Regarding claim 7, Moselage III discloses all of claim 6 as above.
However, Moselage III does not teach or suggest, “further comprising a plug inserted into a central aperture of the conical portion”
Amat teaches, in the field of producing multi-layer braided articles for aircraft blades, a multi-layer braided article with a steel plug “root” that connected the root of the blade to a rotor disc or hub (Col. 4: 36-43, Col. 4: 16-22) and enables the use of blind stitches to reduce delamination.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Moselage III with the metal plug or core to enable to use of blind stitches to increase delamination resistance, as both references are in the same field of endeavor, and a person of ordinary would appreciate “one or more blind stitches penetrating at least two layers of the multi-layer braided article at a location other than an edge about which the braid fold over itself, wherein the reinforcement stitching is configured to provide delamination resistance for the multi-layer braided article (Col. 4: 16-22)” and “If the multi-layer braided article is for forming a blade from a propeller, then traditionally such a blade has a blade root which is a metal part (usually steel) that forms the root of the blade that connects to a rotor disc or hub, and that connects to the multi-layer braided article or a blade formed therewith. Blind stitches would not be able to penetrate the metal blade root to secure a braided layer thereto. Col. 4:36-43”

Regarding claim 8, Moselage III discloses all of claim 1 as above.
However, Moselage III does not teach or suggest, “further comprising through-thickness reinforcement penetrating at least two layers of braid of the multi-layer braided article at a location other than an edge about which the braid folds over itself; wherein the through-thickness reinforcement is configured to provide delamination resistance for the multi-layer braided article.”
Amat teaches, in the field of producing multi-layer braided articles for aircraft blades, a multi-layer braided article with a steel plug “root” that connected the root of the blade to a rotor disc or hub (Col. 4: 36-43, Col. 4: 16-22) and enables the use of blind stitches to reduce delamination.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Moselage III with the metal plug or core to enable to use of blind stitches to increase delamination resistance, as both references are in the same field of endeavor, and a person of ordinary would appreciate “one or more blind stitches penetrating at least two layers of the multi-layer braided article at a location other than an edge about which the braid fold over itself, wherein the reinforcement stitching is configured to provide delamination resistance for the multi-layer braided article (Col. 4: 16-22)” and “If the multi-layer braided article is for forming a blade from a propeller, then traditionally such a blade has a blade root which is a metal part (usually steel) that forms the root of the blade that connects to a rotor disc or hub, and that connects to the multi-layer braided article or a blade formed therewith. Blind stitches would not be able to penetrate the metal blade root to secure a braided layer thereto. Col. 4:36-43”

Regarding claim 9, Moselage III discloses all of claim 1 as above.
However, Moselage III does not teach or suggest, “wherein blind stitches are applied in the second layer of the first braid, or in any subsequent layer of braid, to secure the second, or subsequent, layer to a layer of braid beneath.
Amat teaches, in the field of producing multi-layer braided articles for aircraft blades, a multi-layer braided article with a steel plug “root” that connected the root of the blade to a rotor disc or hub (Col. 4: 36-43, Col. 4: 16-22) and enables the use of blind stitches to reduce delamination.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Moselage III with the metal plug or core to enable to use of blind stitches to increase delamination resistance, as both references are in the same field of endeavor, and a person of ordinary would appreciate “one or more blind stitches penetrating at least two layers of the multi-layer braided article at a location other than an edge about which the braid fold over itself, wherein the reinforcement stitching is configured to provide delamination resistance for the multi-layer braided article (Col. 4: 16-22)” and “If the multi-layer braided article is for forming a blade from a propeller, then traditionally such a blade has a blade root which is a metal part (usually steel) that forms the root of the blade that connects to a rotor disc or hub, and that connects to the multi-layer braided article or a blade formed therewith. Blind stitches would not be able to penetrate the metal blade root to secure a braided layer thereto. Col. 4:36-43”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2021/0062661 A1 discloses a composite propulsor blade retention structure and method for constructing same.
US PGPUB 2018/0334912 A1 discloses a composite blade and method of manufacture.
US PGPUB 2018/0128112 A1 discloses a reinforced blade.
US PGPUB 2017/0355446 A1 discloses propeller blades.
US Patent 9,410,434 B2 discloses a propeller blade with spar rib.
US PGPUB 2015/0110633 A1 discloses a retention assembly with a conical interface for a propeller blade.
US PGPUB 2002/0008177 A1 composite airfoil assembly.
US Patent 2,182,812 discloses an air propeller blade.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745